 In the Matter of THE CROSS COMPANYandLOCAL 155, INTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENTWORKERS OFAMERICA, UAW-CIOCase No. 7-R-1918.-Decided January 25,1945Mr. Pierce E. Wright,of Detroit, Mich., for the Company.Messrs. Sig VernbergandJohn Anderson,of Detroit, Mich., for the,Union.Mr. Louis Cokin,of counsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 155, International Union, UnitedAutomobile, Aircraft & Agricultural Implement- Workers of America,UAW-CIO, hecalled the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Cross Company, Detroit, Michigan, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Cecil Pearl, Trial Examiner. Said hearingwas held at Detroit, Michigan, on January 9, 1945. The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the f,)flowing :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Cross Company is a Michigan corporation operating a plant atDetroit, Michigan, where it is engaged in the manufacture of machinetools.During the 6-month period preceding the hearing, the Companypurchased about 529 tons of raw materials from points outside the State60 N. L.R. B., No. 45.218k THE CROSSCOMPANY219of Michigan: During the same period the Company shipped about 495tons of finished products to points outside the State of Michigan.The Company admits that it is engaged in commerce within the,meaning of the National Labor Relations Act.-II.THE ORGANIZATION INVOLVEDLocal 155, International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring November 1944, the Union requested the Company to recog-nize it as the exclusive collective bargaining representatives of theCompany's employees.The Company refused this request until suchtime as the Union is certified by the Board.A statement of the Trial Examiner, read into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7)-of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all hourly rated production and maintenance employees of theCompany, excluding office and clerical employees, watchmen,officejanitors, timekeepers, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The Union urges that a pay roll as of December 1, 1944, be used todetermine eligibility to vote.Inasmuch as no persuasive reasonappears for departing from our usual practice, we shall direct that theIThe Trial Examiner reported that the Union presented 24 authorization cards bearingthe names of persons who appear on the Company's pay roll of January 7, 1945. There are.approximately 74 employees in the appropriate unit. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees eligible to vote shall be those in the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction. .DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Cross Com-pany, Detroit, Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by Local 155, Inter-national Union, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, UAWV-CIO, for the purposes of collectivebargaining.CHAIRMANMILLIS took no part in the consideration of the aboveDecision and Direction of Election.